UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6402



DAVID LAWRENCE DIXON,

                                              Plaintiff - Appellant,

          versus


HOWARD H. PAINTER, Warden of Mt. Olive Correc-
tional Complex; PAUL KIRBY, Commissioner of
Department of Corrections,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-00-602-5)


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Lawrence Dixon, Appellant Pro Se.              Charles Patrick
Houdyschell,   Jr.,  WEST   VIRGINIA  DIVISION       OF  CORRECTIONS,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Lawrence Dixon appeals the district court’s orders de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint

and denying a subsequent motion to vacate under Fed. R. Civ. P.

60(b).   We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Dixon v. Painter, No. CA-00-602-5 (S.D. W. Va.

Mar. 1, 2001; Sep. 27, 2001).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2